Citation Nr: 0308266	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  01-08 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to service connection for a low back disorder, 
including as secondary to a service-connected left knee 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The appellant had active service from February 1985 to June 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for a 
low back disorder as secondary to a service-connected left 
knee disorder.

The April 2001 rating decision also denied service connection 
for a right shoulder rotator cuff condition.  There is no 
record in the case file of the appellant having appealed that 
ruling.  Therefore, it is not before the Board and is not a 
part of this decision.

In October 2002, the Board directed further development of 
the appellant's case.  That development has been completed.  
The appellant and his representative were notified of this 
fact, and, in an April 2003 brief, the appellant's 
representative submitted additional comments on the 
appellant's behalf.


FINDINGS OF FACT

1.  The appellant was granted service connection for a left 
knee disorder in April 1988.

2.  The appellant has a current low back strain with mild 
disc space narrowing at L4-L5, which manifests with limited 
range of motion (ROM) due to pain and some tenderness over 
the left and right paravertebral muscles.  He uses a cane, a 
knee brace, and walks with a limp.

3.  The competent evidence of record shows that the 
appellant's current symptomatology is most likely causally 
connected to his service-connected left knee disorder.
CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
the appellant's current low back strain is causally connected 
to his service-connected left knee disorder.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  This change in the law is 
potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In view of the action 
taken below, there is no need for further notice.

Historically, the appellant filed his current claim in 
October 1999.  A February 2000 rating decision denied the 
claim as not well grounded.  The appellant then provided a 
December 1999 letter from Timothy G. Carroll, D.C., who 
stated that he had treated the appellant during the prior six 
years for spine related conditions.  Dr. Carroll opined that 
the appellant's spine disorder was caused by his service- 
connected left knee disorder due to an altered gait.

The appellant was examined by a VA examiner in July 2000.  
The examination report reflects that the appellant was 
diagnosed with chronic lumbosacral strain with mild disc 
space narrowing at L-4 and chronic thoracic strain.  The 
examination report also reflects that the examiner opined 
that it was at least as likely as not that these conditions 
are related to the appellant's left knee disorder.

In an August 2000 communication, the RO requested 
clarification of the examination results, because the 
examiner did not provide measured ROM for the appellant's low 
back symptomatology.  The clarification was provided by 
another VA examiner, due to the departure of the examiner who 
conducted the July 2000 examination.  The September 2000 
examination report reflects that the examiner diagnosed the 
appellant's lumbar spine as very mild degenerative joint 
disease, and opined that it was unlikely that the appellant's 
low back disorder was associated with his "knee problems."  
The stated reasons for this opinion were: the appellant's 
lumbosacral spine exhibits very little disease, which is 
consistent with what is seen in asymptomatic people, and he 
manifested no signs of lumbar radiculopathy or myelopathy on 
examination.  In summary, the examiner opined that, while it 
is possible to have transient muscle discomfort due to 
abnormal gait, it is unlikely to have long-term low back 
symptoms which cause the restriction in activity the 
appellant describes.

An April 2001 rating decision denied service connection as 
secondary to the service-connected left knee disorder.

The appellant again was examined in January 2003.  The 
examiner was requested to address whether it was more likely 
than not that the appellant's low back symptomatology is 
associated with injuries he incurred after service, rather 
than to his service-connected left knee disorder.  The 
examination report reflects that the appellant presented 
walking with a limp and using a cane.  He also wore a knee 
brace.  The appellant's footwear showed no significant 
abnormal wear.  The examination report also reflects that the 
examiner confirmed a diagnosis of low back strain with mild 
disc space narrowing at L4-L5.  The examiner also opined 
that, it is at least as likely as not that, in part, the 
appellant's low back disorder is related to his service-
connected left knee disorder.  The examiner opined that an 
abnormal gait and weight-bearing places abnormal 
biomechanical forces on the vertebral spine.  The examiner 
also assessed that the appellant's low back disorder was 60 
to 75 percent related to his service-connected left knee 
disorder and 25 to 40 percent to the injuries incurred in 
1990 and 2000.

A disability which is proximately due to or the result of a 
service-connected injury or disease shall be service 
connected.  38 C.F.R. § 3.310 (2002).  As set forth above, 
two of three VA examiners have opined that it is more likely 
than not that the appellant's low back disorder is causally 
related to his service-connected left knee disorder.  The 
January 2003 examination report reflects that the examiner 
apparently relied in part on the appellant's oral description 
and conclusion of his symptomatology than he did on objective 
examination.  For example, although the examiner refers to 
the potential impact of an abnormal gait, the examination 
report does not reflect that the examiner observed an 
abnormal gait.  Nonetheless, even were the Board to find the 
January 2003 examination results not fully supported by the 
findings thereof, there still would remain the split between 
the two other examiners, which would place the evidence in 
equipoise.  In this situation the Board accords the appellant 
the benefit of the doubt.  38 C.F.R. § 3.102 (2002).


ORDER

With resolution of reasonable doubt in the appellant's favor, 
entitlement to service connection for a low back disorder as 
secondary to the service-connected left knee disorder is 
granted.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

